UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6663


ROBERT GARY MOORE,

                    Plaintiff - Appellant,

             v.

BISHOP, Warden; JOHN DOE, Commissioner (DOC); SIERRA NOLAN, LPN;
KRISTA SELF, CFNP; WEXFORD HEALTH SOURCES, INC.; RYAN
BROWNING, Nurse,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-01919-JKB)


Submitted: November 29, 2018                                      Decided: January 3, 2019


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert G. Moore, Appellant Pro Se. Lucas William Chrencik, GOODELL DEVRIES
LEECH & DANN, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Gary Moore appeals the district court’s order granting summary judgment

to the Defendants and dismissing his civil rights complaint. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Moore v. Bishop, No. 1:17-cv-01919-JKB (D. Md. May 10, 2018). We deny as

moot Moore’s motion to compel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2